1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                ***
5

6     GILBERT DEMETRIUS AGUILAR,                      Case No. 3:12-cv-00397-MMD-WGC

7                                      Petitioner,                   ORDER
             v.
8

9     TIMOTHY FILSON, et al.,

10                                 Respondents.

11

12          In this habeas corpus action, Respondents are scheduled to respond to

13   Petitioner’s motion for relief from judgment (ECF No. 89) by May 29, 2019. (See ECF No.

14   97 (Order entered April 19, 2019).) On May 9, 2019, Respondents filed a motion for

15   extension of time (ECF No. 98), requesting a 30-day extension of time, to June 28, 2019,

16   to file their response to Petitioner’s motion. Respondents’ counsel states that the

17   extension of time is necessary because of her obligations in other cases and time away

18   from her office. Petitioner does not oppose the motion for extension of time. The Court

19   finds that Respondents’ motion for extension of time is made in good faith and not solely

20   for the purpose of delay, and that there is good cause for the extension of time requested.

21   The Court will therefore grant the motion for extension of time.

22          However, the Court will not look favorably upon any motion to further extend this

23   deadline.

24          It is therefore ordered that Respondents’ motion for extension of time (ECF No.

25   98) is granted. Respondents will have until and including June 28, 2019, to respond to

26   Petitioner’s motion for relief from judgment.

27   ///

28   ///
1           It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered April 29 (ECF No. 97) will remain in effect.

3           DATED THIS 9th day of May 2019.

4

5                                                      MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
